Title: 23d.
From: Adams, John Quincy
To: 


       Paris. Hotel de york, rue Jacob: for Mr. West. I went with him and presented him to the Marquis de la Fayette, and afterwards to Mr. Jefferson. Walk’d after that, in the Palais Royal. This place furnishes a vast fund of entertainment to an observer. It is the most frequented walk in Paris. At every hour of the day, and of the night too, you will never fail of finding company there, and it is very curious to see the different dresses and appearances of the People you find there. Dined at the hotel de York with Mr. Rooker. In the afternoon the Ladies went to Auteuil, and I went with Mr. West, to the Theâtre des Varietés, to see le sieur Pinettiprofesseur de Physique, Mathématiques, &c. perform his Experiences. Le sieur Pinetti, is a very great quack, and his Experiences, are nothing but a parcel of jugglers tricks, which every mountebank of a fair, performs as well for 12 sols, as he does for 6. livres. He had not much Company this evening; I suppose on account of the promenade de Longchamps, which began this day.
      